FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 10/03/2022 in which claims 1-53, 55-61, 64-71, 74, and 76-82 were canceled; and claims 54 and 83 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 54, 62-63, 72-73, 75 and 83-88 are under examination.

Withdrawn Objection/Rejections
The objection of claims 54 and 83 for informalities pertaining to the body of the claim contains more than one (1) period (.) (i.e., a., b., c., etc.), is withdrawn, in view of Applicant’s amendments to said claims 54 and 83.
The rejection of claims 54, 62-63, 72-73, 75 and 83-88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s amendments to claims 54 and 83.
The rejection of claim 62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claim 54.

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54, 62-63, 72-73, and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al (14 November 2013; WO 2013/170005 A1; citations from US 2015/0151866) in view of King et al (5 April 2007; US 2007/0077268 A1) and Tunc et al (16 September 2004; US 2004/0180072 A1).
Regarding claim 54, Oral teaches a method of making a medical implant comprising blending a polymeric material containing a polymer with an antioxidant; and consolidating the polymeric material and the antioxidant (abstract; [0019]-[0034], [0078], [0105], [0118], [0154]-[0166], [0218]-[0219] and [0235]; claims 1 and 31). Oral also teaches a layered polymeric material of the same, wherein the layered polymer material contains one or more layers that contain polymer only or polymer and low concentration of antioxidant; and one or more layers contain polymer and additives such as antioxidants, and wherein the layered polymers are consolidated by compression molding ([0220]-[0224]). Oral teaches the polymer material is an ultra-high molecular weight polyethylene (UHMWPE) ([0006], [0014], [0052]-[0059], [0084] and [0105]). Oral teaches the polymer material can be crosslinked by ionizing radiation or chemical crosslinking ([0220]-[0227]). Oral teaches the medical implant is a prosthetic device ([0180] and [0202]). Oral teaches the medical implant comprises at least one medical device selected from the group consisting of acetabular liner, shoulder glenoid, patellar component, finger joint component, ankle joint component, elbow joint component, wrist joint component, toe joint component, bipolar hip replacements, tibial knee insert, tibial knee inserts with reinforcing metallic and polyethylene posts, intervertebral discs, sutures, tendons, heart valves, stents, and vascular grafts ([0235]). Thus, medical device as taught by Oral is a permanent device. Oral teaches the UHMWPE is in the form of resin, powder or flake ([0008], [0105], [0152], [0154], [0161], [0165], [0220]-[0224]). Oral teaches a layered polymer material containing layers containing UHMWPE resin, powder or flake, wherein the UHMWPE can be blended with antioxidant ([0008], [0105], [0152], [0154], [0161], [0165], [0220]-[0224]).
However, Oral does not teach the analgesic agent of claim 54.
Regarding the analgesic of claim 54, King teaches a method of producing a bearing (polymeric) material comprising providing a) providing an ultrahigh molecular weight polyethylene (UHMWPE); b) blending or mixing the polyethylene with beneficial agent, particularly, an analgesic; and c) consolidating the polyethylene that is blended or mixed with the analgesic to form the bearing material (abstract; [0002], [0003], [0006]-[0008], [0010]-[0021], [0027]-[0029]; claims 1, 6, 11 and 20). King teaches molding a blend of powdered polyethylene (UHMWPE) and beneficial agent ([0003], [0008] and [0011]). Tunc teaches drug reservoir formed from mixing a polymer with a drug such as an analgesic then the mixed polymer and analgesic is extruded and molded (consolidated) into a desired shape. Tunc teaches the drug can be combination of analgesic and an antibiotic (abstract; [0014]-[0026], [0047] and [0070]-[0072]; claims 1-19). Tunc teaches the analgesic is bupivacaine, ropivacaine or lidocaine ([0023] and [0046]; claim 3). Tunc teaches the antibiotic include tetracycline and ampicillin ([0023] and [0024]; claims 2 and 4).
It would have been obvious to one of ordinary skill in the art to include an analgesic agent such as bupivacaine, ropivacaine or lidocaine in one of the polymer layer(s) containing UHMWPE of polymeric material of Oral per guidance from King and Tunc, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because King teaches generically that any analgesic and antibiotic agents can be blended with the polymer in the polymeric material of Oral, and Tunc provided the guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King so as the resultant polymeric material when used as a medical implant can treat joint pain after orthopedic surgery such as implantation of joint prosthesis (Tunc: abstract; [0014]-[0022]), which is also the same use (polymeric material for orthopedic implants) as mentioned in Oral and King (Oral: [0008], [0114], [0202] and [0235]; King: [0013] and [0037]), and achieve Applicant’s claimed method with reasonable expectation of success.
Regarding claim 62, Oral teaches the cross-linked layered, polymeric material is machined to a final implant shape ([0023], [0078], [0105], [0113], [0115]-[0121] and ([0220]-[0227])).
Regarding claim 63, Oral teaches the medical implant comprises at least one medical device selected from the group consisting of acetabular liner, shoulder glenoid, patellar component, finger joint component, ankle joint component, elbow joint component, wrist joint component, toe joint component, bipolar hip replacements, tibial knee insert, tibial knee inserts with reinforcing metallic and polyethylene posts, intervertebral discs, sutures, tendons, heart valves, stents, and vascular grafts ([0235]).
Regarding claims 72-73, Oral teaches a medical implant comprising the polymeric material or the layered polymeric material (abstract; [0019]-[0034], [0078], [0118], [0154]-[0166], [0218]-[0219], [0220]-[0224] and [0235]; claims 1 and 31). Oral teaches the medical implant is a prosthetic device ([0180] and [0202]).
Regarding claim 75, Oral teaches the antioxidant is Vitamin E ([0008], [0014] and [0052]-[0059]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claims 83-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al (14 November 2013; WO 2013/170005 A1; citations from US 2015/0151866) in view of King et al (5 April 2007; US 2007/0077268 A1), Tunc et al (16 September 2004; US 2004/0180072 A1) and Wohabrebbi et al (22 October 2009; US 2009/0263319 A1).
Regarding claim 83, Oral teaches a method of making a medical implant comprising blending a polymeric material containing a polymer with an antioxidant; and consolidating the polymeric material and the antioxidant (abstract; [0019]-[0034], [0078], [0105], [0118], [0154]-[0166], [0218]-[0219] and [0235]; claims 1 and 31). Oral also teaches a layered polymeric material of the same, wherein the layered polymer material contains one or more layers that contain polymer only or polymer and low concentration of antioxidant; and one or more layers contain polymer and additives such as antioxidants, and wherein the layered polymers are consolidated by compression molding ([0220]-[0224]). Oral teaches the polymer material is an ultra-high molecular weight polyethylene (UHMWPE) ([0006], [0014], [0052]-[0059], [0084] and [0105]). Oral teaches the polymer material can be crosslinked by ionizing radiation or chemical crosslinking ([0220]-[0227]). Oral teaches the medical implant is a prosthetic device ([0180] and [0202]). Oral teaches the medical implant comprises at least one medical device selected from the group consisting of acetabular liner, shoulder glenoid, patellar component, finger joint component, ankle joint component, elbow joint component, wrist joint component, toe joint component, bipolar hip replacements, tibial knee insert, tibial knee inserts with reinforcing metallic and polyethylene posts, intervertebral discs, sutures, tendons, heart valves, stents, and vascular grafts ([0235]). Thus, medical device as taught by Oral is a permanent device. Oral teaches the UHMWPE is in the form of resin, powder or flake ([0008], [0105], [0152], [0154], [0161], [0165], [0220]-[0224]). Oral teaches a layered polymer material containing layers containing UHMWPE resin, powder or flake, wherein the UHMWPE can be blended with antioxidant ([0008], [0105], [0152], [0154], [0161], [0165], [0220]-[0224]).
However, Oral does not teach the analgesic agent of claim 83.
Regarding the analgesic agent of claim 83, King teaches a method of producing a bearing (polymeric) material comprising providing a) providing a ultrahigh molecular weight polyethylene (UHMWPE); b) blending or mixing the polyethylene with beneficial agent, particularly, an analgesic; and c) consolidating the polyethylene that is blended or mixed with the analgesic to form the bearing material (abstract; [0002], [0003], [0006]-[0008], [0010]-[0021], [0027]-[0029]; claims 1, 6, 11 and 20). King teaches molding a blend of powdered polyethylene (UHMWPE) and beneficial agent ([0003], [0008] and [0011]). 
Tunc teaches drug reservoir formed from mixing a polymer with a drug such as an analgesic then the mixed a biocompatible polymer and analgesic is extruded and molded (consolidated) into a desired shape. Tunc teaches the drug can be combination of analgesic and an antibiotic (abstract; [0014]-[0026], [0047] and [0070]-[0072]; claims 1-19). Tunc teaches the analgesic is bupivacaine, ropivacaine or lidocaine ([0023] and [0046]; claim 3). Tunc teaches the antibiotic include tetracycline and ampicillin ([0023] and [0024]; claims 2 and 4).
Wohabrebbi teaches a polymeric material in the form of drug depot formed by blending or mixing a biocompatible polymer with an analgesic such as ketorolac and then the mixed polymer and analgesic extruded and molded (consolidated) into a desired shape (abstract; [0056], [0059], [0069]-[0074], [0079], [0095], [0100]-[0106], [0123]-[0126] and [0130]-[0133]). Wohabrebbi teaches the drug depot containing one or more different layers, each containing polymer and drug such as analgesic agent including ketorolac ([0079], [0105], [0120], [0121] and [0132]).
It would have been obvious to one of ordinary skill in the art to include an analgesic agent such as bupivacaine, ropivacaine or lidocaine in one of the polymer layer(s) containing UHMWPE of polymeric material of Oral per guidance from King and Tunc, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because King teaches generically that any analgesic and antibiotic agents can be blended with the polymer in the polymeric material of Oral, and Tunc provided the guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King so as the resultant polymeric material when used as a medical implant can treat joint pain after orthopedic surgery such as implantation of joint prosthesis (Tunc: abstract; [0014]-[0022]), which is also the same use (polymeric material for orthopedic implants) as mentioned in Oral and King (Oral: [0008], [0114], [0202] and [0235]; King: [0013] and [0037]), and achieve Applicant’s claimed method with reasonable expectation of success.
It would also have been obvious to one of ordinary skill in the art to include an analgesic agent such as ketorolac in another layer of the layered polymeric material of Oral different from the layer containing analgesic agent such as bupivacaine, ropivacaine or lidocaine, and produce the claimed invention One of ordinary skill in the art would have been motivated to do so because Oral and Wohabrebbi are commonly drawn to medical implants containing a polymeric material comprising a biocompatible polymer blended with bioactive agent including an antioxidant, and Wohabrebbi provided the guidance for including an analgesic agent such as ketorolac in more than one layer of a layered polymeric material. Thus, an ordinary artisan seeking to design a multiple drugs releasing polymeric material that provides prolonged release of analgesic agents would have looked to including include an analgesic agent such as ketorolac in another layer of the layered polymeric material of Oral different from the layer containing analgesic agent such as bupivacaine, ropivacaine or lidocaine with a reasonable expectation that the resultant layered polymeric material provide the desired prolonged release of analgesic agents or long acting analgesic effect over prolong period due to multiple analgesic agents so as to relieve pain during orthopedic surgery such as orthopedic joint or bone replacement per King, Tunc and Wohabrebbi (King: [0001]-[0002], [0011] and [0013]; Tunc: [0014]-[0020]; Wohabrebbi: [0013]-[0014], [0030] and [0111]), which is also the same use (polymeric material for orthopedic implants) as mentioned in Oral ([0008], [0114], [0202] and [0235]), and achieve Applicant’s claimed method with reasonable expectation of success.
Regarding claim 84, Oral teaches the antioxidant is Vitamin E ([0008], [0014] and [0052]-[0059]).
Regarding claims 85-88, Oral teaches a medical implant comprising the polymeric material or the layered polymeric material (abstract; [0019]-[0034], [0078], [0118], [0154]-[0166], [0218]-[0219], [0220]-[0224] and [0235]; claims 1 and 31). Oral teaches the medical implant is a prosthetic device ([0180] and [0202]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that the bioresorbable/resorbable polymers of Tunc are entirely different from UHMWPE, and are not amendable to the same techniques, as Tunc dissolves the bioresorbable/resorbable polymers in a solvent to make film, which are wholly unsuitable for a nondegradable polymer used in permanent device. (Remarks, page 6, 1st paragraph).

In response, the Examiner disagrees. The 103 rejection of independent claim 54 was based on the combined teachings of Oral, King and Tunc. Thus, Applicant’s arguments focusing on Tunc is misplaced and not pertinent to the obviousness analysis based on the combined teachings of Oral, King and Tunc. As reiterated above, Tunc was used for providing guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King, where King has established that analgesics are suitable drugs (beneficial agents) for mixing with the ultra-high molecular weight polyethylene (UHMWPE) of Oral to form the polymeric material.  The primary reference of Oral has already taught the UHMWPE as the polymer material in the form of resin, powder or flake (Oral: [0008], [0105], [0152], [0154], [0161], [0165], [0220]-[0224]), as well as, the consolidation of the layered UHMWPE by compression molding (Oral: [0105], [0158]-[0160], [0212] and [0220]-[0224]). Oral also teaches the medical implant comprises at least one medical device selected from the group consisting of acetabular liner, shoulder glenoid, patellar component, finger joint component, ankle joint component, elbow joint component, wrist joint component, toe joint component, bipolar hip replacements, tibial knee insert, tibial knee inserts with reinforcing metallic and polyethylene posts, intervertebral discs, sutures, tendons, heart valves, stents, and vascular grafts ([0235]). Thus, the medical implant containing the layered polymeric material  as taught by Oral is indeed a permanent device.

Applicant argues that Tunc’s use of solvents teaches away from the recited blending techniques that utilize UHMWPE resin, power or flake, which are solids. (Remarks, page 6, 1st paragraph).

In response, the Examiner disagrees. The blending technique that utilize UHMWPE resin, power or flake was taught by Oral. The primary reference of Oral teaches the UHMWPE as the polymer material in the form of resin, powder or flake (Oral: [0008], [0105], [0152], [0154], [0161], [0165], [0220]-[0224]), as well as, the consolidation of the layered UHMWPE by compression molding (Oral: [0105], [0158]-[0160], [0212] and [0220]-[0224]).
As reiterated above, Tunc was used for providing guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King, where King has established that analgesics are suitable drugs (beneficial agents) for mixing with the ultra-high molecular weight polyethylene (UHMWPE) of Oral to form the polymeric material. Indeed, Tunc is certainly combinable with Oral and King and does not teach away, as Tunc is absolutely analogous arts to Oral and King, as well as, the claimed invention because all three references (Oral, King and Tunc) and the claimed invention are drawn to the same field of prosthetic joint implants. There is absolutely no changing in the principle of operation of Oral because as discussed above, King has established that analgesics are suitable drugs (beneficial agents) for mixing with the ultra-high molecular weight polyethylene (UHMWPE) of Oral to form the polymeric material. It is also noted that King also indicated that addition of beneficial agent does not compromise the mechanical properties such as wear resistance of polymeric material of ultra-high molecular weight polyethylene (UHMWPE) (King: [0002]), thereby including analgesic such as bupivacaine, ropivacaine or lidocaine would not affect the wear resistance properties of the polymeric material of ultra-high molecular weight polyethylene (UHMWPE) of Oral per King. As such, Oral, King and Tunc are sufficiently combined to render obvious Applicant’s claimed invention because Applicant has improperly incorporated the features of the secondary references (Tunc) into the structure of the primary reference (Oral) and per MPEP §2145 (III), "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

Applicant argues that Tunc does not describe UHMWPE and does not describe processing of UHMWPE, as Tunc only teaches the use of extrusion and solvent casting, not compression molding. (Remarks, page 6, 1st paragraph).

In response, the Examiner disagrees. As discussed above, the 103 rejection of independent claim 54 was based on the combined teachings of Oral, King and Tunc. Thus, Applicant’s arguments focusing on Tunc is misplaced and not pertinent to the obviousness analysis based on the combined teachings of Oral, King and Tunc. As reiterated above, Tunc was used for providing guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King, where King has established that analgesics are suitable drugs (beneficial agents) for mixing with the ultra-high molecular weight polyethylene (UHMWPE) of Oral to form the polymeric material.  The primary reference of Oral has already taught the UHMWPE as the polymer material in the form of resin, powder or flake (Oral: [0008], [0105], [0152], [0154], [0161], [0165], [0220]-[0224]), as well as, the consolidation of the layered UHMWPE by compression molding (Oral: [0105], [0158]-[0160], [0212] and [0220]-[0224]).

Applicant argues Tunc relies on polymer degradation to release the drug, as U.S. Patent NO. 4,550,449, which Tunc incorporated by reference, disclose polymers of L-lactide that degrade, and loss tensile strength, and thus, alleged that Tunc teaches away from the claimed invention due to its reliance on degradable polymers that lose structural integrity. Applicant alleged that such materials cannot be used in a permanent device per paragraph [0130] of the specification. Applicant further alleged that Wohabrebbi like Tunc only functions with degradable polymer that lose structural integrity, and is distinguishable for the same reasons as Tunc. (Remarks, page 6, last paragraph).

In response, the Examiner disagrees. As previously discussed, it is reiterated that the 103 rejection of independent claim 54 was based on the combined teachings of Oral, King and Tunc, and of independent claim 83 was based on the combined teachings of Oral, King, Tunc and Wohabrebbi. Thus, Applicant’s arguments focusing on Tunc and Wohabrebbi are misplaced and not pertinent to the obviousness analysis based on the combined teachings of Oral, King and Tunc, or combined teachings of Oral, King, Tunc and Wohabrebbi, respectively of claims 54 and 83. 
As discussed above in the standing 103 rejections, Tunc was used for providing guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King, where King has established that analgesics are suitable drugs (beneficial agents) for mixing with the ultra-high molecular weight polyethylene (UHMWPE) of Oral to form the polymeric material; and Wohabrebbi provided the guidance for including an analgesic agent such as ketorolac in more than one layer of a layered polymeric material, as it pertain to claims 54 and 83, respectively. 
It is reiterated that the primary reference of Oral has already teaches the UHMWPE as the polymer material in the form of resin, powder or flake (Oral: [0008], [0105], [0152], [0154], [0161], [0165], [0220]-[0224]), as well as, the consolidation of the layered UHMWPE by compression molding (Oral: [0105], [0158]-[0160], [0212] and [0220]-[0224]). Oral also teaches the medical implant comprises at least one medical device selected from the group consisting of acetabular liner, shoulder glenoid, patellar component, finger joint component, ankle joint component, elbow joint component, wrist joint component, toe joint component, bipolar hip replacements, tibial knee insert, tibial knee inserts with reinforcing metallic and polyethylene posts, intervertebral discs, sutures, tendons, heart valves, stents, and vascular grafts ([0235]). Thus, the medical implant containing the layered polymeric material as taught by Oral is indeed used in a permanent device.
Thus, Applicant has improperly incorporated the features of the secondary references (Tunc and Wohabrebbi) into the structure of the primary reference (Oral) and per MPEP §2145 (III), "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

Applicant argues King does not teach or suggest blending UHMWPE resin, powder or flake with at least one analgesic agent. Applicant alleged that King soaks polyethylene in a hydrophobic carrier like squalene, and thus bears no similarity to the claimed invention. (Remarks, pages 7-8).

In response, the Examiner disagrees. While paragraph [0003] of King teaches soaking polyethylene in a solution of the beneficial agent (such as an analgesic agent) in a biocompatible hydrophobic carrier as the preferred method, King also teaches that the molding of a blend of powdered polyethylene, carrier, and beneficial agent is also a known method producing the polymeric material. Thus, molding of a blend of powdered polyethylene and beneficial agent is an art-established method in producing a beneficial agent (analgesic) polymeric material per King. These teachings from King is also recognized in Oral, which in paragraphs [00146] and [00147] of Oral also established that mixing a UHMWPE with an additive and UHMWPE soaked-in an additive are considered within the meaning of blended polymeric material.
Applicant is noted that [d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Thus, the Examiner maintains the position that King does provide a reasonable guidance for blending a beneficial agent such as an analgesic agent with UHMWPE, as such technique is art-recognized as one of the known techniques for producing a polymeric material for use in a permanent device.
As a result for at least the reasons discussed above, claims 54, 62-63, 72-73, 75 and 83-88 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 54, 62-63, 72-73, 75 and 83-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-35, 38-41, 46-48 and 51-54 of copending Application No. 15774860 in view of King et al (cited above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘860 significantly overlap with the subject matter of the instant claims i.e., a method of making a therapeutic implant comprising blending a polymeric material containing polymer with an antibiotic and antioxidant and layering the blended polymeric material with second polymeric material, and consolidating the polymeric material(s) to obtain the therapeutic implant, wherein the polymeric material is UHMWPE in form of resin, flakes or powder.
The difference between the claims of the copending application ‘860 and the claims of the instant application is that the claims from the copending application ‘860 does not contain an analgesic agent. However, it would have been obvious in view to include an analgesic agent that is to be blended with the polymer in the polymeric material of the claims of the copending application ‘860 because King provide the guidance to do so by teaching that an analgesic agent can be included in the polymeric material of the copending application ‘860 when making a therapeutic implant (King: abstract; [0002], [0003], [0006]-[0008], [0010]-[0021], [0027]-[0029]; claims 1, 6, 11 and 20).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 15774860 in view of King.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that “U.S. Application Serial No. 15/774,860 is still pending and has not issued.” Applicant further argues that “the rejection also relies on the King reference, and therefore should be withdrawn for the same reason as the obviousness rejection.” (Remarks, page 8, last paragraph).

In response, the Examiner disagrees. The provisional double patenting rejection remains proper because as discussed on page 17 of this office action (incorporated herein in its entirety), King does teach and provide guidance for blending UHMWPE powder with beneficial agent such as analgesic agent when making a therapeutic implant (King: abstract; [0002], [0003], [0006]-[0008], [0010]-[0021], [0027]-[0029]; claims 1, 6, 11 and 20). 
Thus, the provisional double patenting rejection is maintained for the reasons of record and pending the filing of a terminal disclaimer.



New objection
Claim Objections
Claim 54 is objected to because of the following informalities:  please amend “(i) the blended ultrahigh molecular weight polyethylene” to “(i) the blended ultrahigh molecular weight polyethylene (UHMWPE)” and “(ii) ultrahigh molecular weight polyethylene” to “(ii) ultrahigh molecular weight polyethylene (UHMWPE)” so as there is proper antecedent to “(i) UHMWPE or (ii) UHMWPE” in the claim.  Appropriate correction is required.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613